Exhibit 10.19

DELUXE CORPORATION DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT


GRANTED TO GRANT
DATE # OF DELUXE CORP
COMMON SHARES OPTION PRICE
PER SHARE SOCIAL
SECURITY #




__________________
EXPIRATION DATE
















GRANT
Deluxe Corporation (“Deluxe”) hereby grants to you the right to purchase the
above stated number of shares of its common stock, par value $1.00 per share, at
the price stated above.

DURATION AND EXERCISABILITY
You may not exercise any portion of this Option prior to one year from the date
of grant set forth above (the “Grant Date”), and the Option expires seven years
after the Grant Date (the “Expiration Date”). Commencing one year after the
Grant Date you may exercise this Option in cumulative installments of 33-1/3
percent on and after the first, second, and third anniversaries of the Grant
Date. This entire Option will vest earlier and become exercisable upon your
Qualified Retirement, Disability or Death, your termination without Cause or,
subject to the limitations provided herein, upon a Change of Control. “Qualified
Retirement,” “Disability,” “Cause” and “Change of Control” are hereinafter
defined.

RETIREMENT, DISABILITY, DEATH OR TERMINATION
Upon your Qualified Retirement, you will have three years from the date of your
retirement to exercise this Option. If you die while serving as a Director, the
representative of your estate or your heirs will have one year from the date of
your death to exercise this Option. If your service as a Director terminates due
to Disability, you will have one year from the date of your termination to
exercise this Option. If your service as a Director is terminated without Cause
by Deluxe or an Affiliate (as hereinafter defined), you will have three months
from the date of your termination to exercise this Option. If you resign or
otherwise voluntarily terminate from service as a Director with Deluxe or an
Affiliate, you will have three months from the date of your termination to
exercise this Option, to the extent the Option had vested as of your termination
date. In no case, however, may this Option be exercised after the Expiration
Date. If your service as a Director with Deluxe or its Affiliates is terminated
for Cause, the entire unexercised portion of this Option will be canceled as of
your last date of service.

TERMS AND CONDITIONS
This Option Agreement does not guarantee your continued service as a Director
or, subject to the provisions of any other written agreement between you and
Deluxe or its Affiliates, alter the right of Deluxe or its Affiliates to
terminate your service as a Director at any time. You have no rights in the
shares subject to this Option until such shares are received upon exercise of
this Option. This Option is issued pursuant to the Deluxe Corporation 2000 Stock
Incentive Plan, as amended (the “Plan”), and is subject to its terms. In the
event of any conflict between the provisions of the Plan and this Option
Agreement, the provisions of the Plan shall prevail. Please refer to additional
terms and conditions on the attachment to this Option Agreement.

By your acceptance of this option award, you acknowledge receipt of a copy of
the Prospectus for the Plan and your agreement to the terms and conditions of
the Plan and this Option Agreement.

DELUXE CORPORATION


By
——————————————
Lawrence J. Mosner
Chairman and Chief Executive Officer




RETAIN THIS DOCUMENT FOR YOUR RECORDS

NQSO DIR 2000-10 Ver. 3/04

--------------------------------------------------------------------------------

ATTACHMENT TO
DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT

For the purposes hereof the terms used herein shall have the following meanings:



                         “Qualified Retirement” shall mean any voluntary or
mandatory termination of service as a member of the Board of Directors of Deluxe
Corporation on or after your seventy-second (72nd) birthday or the twelfth
anniversary of your initial election to the Board, or as otherwise mandated by
the then current retirement, term limit or similar policies of the Corporate
Governance Committee of Deluxe’s Board of Directors.

                         “Disability” shall mean your permanent disability as
defined by the provisions of the long term disability plan of Deluxe.

                         “Cause” shall mean:

(i)  

You have breached your obligations of confidentiality to Deluxe or any of its
Affiliates;


(ii)  

You have otherwise failed to perform your duties and do not cure such failure
within thirty (30) days after receipt of written notice thereof;


(iii)  

You commit an act, or omit to take action, in bad faith which results in
material detriment to Deluxe or any of its Affiliates;


(iv)  

You have had excessive absences unrelated to illness;


(v)  

You have committed fraud, misappropriation, embezzlement or other act of
dishonesty in connection with Deluxe or any of its Affiliates or its or their
businesses;


(vi)  

You have been convicted or have pleaded guilty or nolo contendere to criminal
misconduct constituting a felony or a gross misdemeanor, which gross misdemeanor
involves a breach of ethics, moral turpitude, or immoral or other conduct
reflecting adversely upon the reputation or interest of Deluxe or its
Affiliates;


(vii)  

Your use of narcotics, liquor or illicit drugs has had a detrimental effect on
your performance of responsibilities; or


(viii)  

You are in material default under any agreement between you and Deluxe or any of
its Affiliates following any applicable notice and cure period.


                    A “Change of Control” shall be deemed to have occurred if
the conditions set forth in any one of the following paragraphs shall have been
satisfied:

(I)  

any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Deluxe representing 20% or more of the combined voting power of
Deluxe’s then outstanding securities excluding, at the time of their original
acquisition, from the calculation of securities beneficially owned by such
Person, any securities acquired directly from Deluxe or its Affiliates or in
connection with a transaction described in clause (a) of paragraph III below; or


(II)  

individuals who at the Grant Date constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Deluxe) whose appointment
or election by the Board or nomination for election by Deluxe’s shareholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors at the Grant Date or whose
appointment, election or nomination for election was previously so approved or
recommended, cease for any reason to constitute a majority thereof; or


Page 1 of 2 Ver. 3/04

--------------------------------------------------------------------------------

ATTACHMENT TO
DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT

(III)  

there is consummated a merger or consolidation of Deluxe or any Affiliate with
any other company, other than (a) a merger or consolidation which would result
in the voting securities of Deluxe outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of Deluxe or any Affiliate, at least
65% of the combined voting power of the voting securities of Deluxe or such
surviving entity or parent thereof outstanding immediately after such merger or
consolidation, or (b) a merger or consolidation effected to implement a
recapitalization of Deluxe (or similar transaction) in which no Person is or
becomes the Beneficial Owner, directly or indirectly of securities of Deluxe
representing 20% or more of the combined voting power of Deluxe’s then
outstanding securities; or


(IV)  

the shareholders of Deluxe approve a plan of complete liquidation of Deluxe or
there is consummated an agreement for the sale or disposition by Deluxe of all
or substantially all Deluxe’s assets, other than a sale or disposition by Deluxe
of all or substantially all of Deluxe’s assets to an entity, at least 65% of the
combined voting power of the voting securities of which are owned by
shareholders of Deluxe in substantially the same proportions as their ownership
of Deluxe immediately prior to such sale.


                   Notwithstanding the foregoing, a “Change in Control” shall
not be deemed to have occurred by virtue of the consummation of any transaction
or series of integrated transactions immediately following which the record
holders of the common stock of Deluxe immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of
Deluxe immediately following such transaction or series of transactions.

                   “Person” shall have the meaning defined in Sections 3(a)(9)
and 13(d) of the Securities Exchange Act of 1934, as amended, except that such
term shall not include (i) Deluxe or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of Deluxe or
any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of Deluxe in substantially the same
proportions as their ownership of stock of Deluxe.

                   “Beneficial Owner” shall have the meaning defined in Rule
13d-3 promulgated under the Securities Exchange Act of 1934, as amended.

                   “Affiliate” shall mean a company controlled directly or
indirectly by Deluxe, where “control” shall mean the right, either directly or
indirectly, to elect a majority of the directors thereof without the consent or
acquiescence of any third party.

                   In the event that Deluxe is a party to a transaction which is
otherwise intended to qualify for “pooling of interests” accounting treatment
then (i) the Change of Control provisions contained in this Option Agreement
shall, to the extent practicable, be interpreted so as to permit such accounting
treatment, and (ii) to the extent that the application of clause (i) of this
paragraph does not preserve the availability of such accounting treatment, then,
Deluxe may modify or limit the effect of the provisions of this Option Agreement
relating to Change of Control to the extent necessary to qualify the transaction
as a “pooling transaction” and provide you with benefits as nearly equivalent as
possible to those you would have received absent such modification or
limitation, provided, however, to the extent that any of the Change of Control
provisions of this Option Agreement would disqualify the transaction as a
“pooling” transaction and cannot otherwise be modified or limited, such
provisions shall be null and void as of the date hereof. All determinations
under this paragraph shall be made by the accounting firm whose opinion with
respect to “pooling of interests” is required as a condition to the consummation
of such transaction.

Page 2 of 2
















--------------------------------------------------------------------------------